          Case 6:19-cv-00581-ADA Document 47 Filed 08/06/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION



VANTAGE MICRO LLC,                                §
                                                  §
               Plaintiff,                         §
                                                  § W-19-CV-00581-RP
vs.                                               §
                                                  § JURY TRIAL DEMANDED
MICROCHIP TECHNOLOGY INC.,                        §
                                                  §
               Defendant.                         §
                                                  §

      DEFENDANT MICROCHIP TECHNOLOGY INC.’S UNOPPOSED MOTION FOR
         LEAVE TO AMEND ITS PRELIMINARY INVALIDITY CONTENTIONS

        Defendant Microchip Technology Inc. respectfully submits this unopposed request for

leave to amend its preliminary invalidity contentions. Pursuant to the Court’s Scheduling Order

(Dkt. 43), Microchip served its preliminary invalidity contentions on July 16, 2020. On July 10,

2020—just six days before preliminary contentions were due—Microchip received over 3,300

pages of prior art documents from a third-party identified in the course of a diligent search for

prior art. Microchip identified and produced these documents to Plaintiff in connection with its

preliminary invalidity contentions, but was unable to complete review of the documents prior to

serving its preliminary invalidity contentions. Microchip promptly amended its preliminary

invalidity contentions based on these recently received documents and provided Plaintiff with a

copy of its amended preliminary invalidity contentions on July 30, 2020. Plaintiff confirmed on

August 5, 2020 that it does not oppose this request for leave.

        Accordingly, Microchip respectfully requests the Court grant this request for leave and

enter the Proposed Order submitted herewith.
       Case 6:19-cv-00581-ADA Document 47 Filed 08/06/20 Page 2 of 3




Dated: August 6, 2020                 Respectfully submitted,


                                      /s/ Brian C. Banner
                                      Brian C. Banner (TX Bar No. 24059416)
                                      bbanner@sgbfirm.com
                                      SLAYDEN GRUBERT BEARD PLLC
                                      401 Congress Ave., Suite 1650
                                      Austin, TX 78701
                                      tel: 512.402.3569
                                      fax: 512.402.6865
                                      Attorney for Defendant
          Case 6:19-cv-00581-ADA Document 47 Filed 08/06/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that on the 6th day of August, 2020, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system which will send notification of such filing to

all counsel of record.

                                                    /s/ Brian C. Banner
                                                    Brian C. Banner
                                                    Attorney for Defendant
